Filed 6/25/21 P. v. Aldaco CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                      F080795, F080797
           Plaintiff and Respondent,
                                                                              (Super. Ct. Nos. BF175103A,
                    v.                                                                BF173106A)

    ANTHONY ALDACO,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Richard J. Moller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Franson, Acting P.J., Smith, J. and Meehan, J.
       Appointed counsel for appellant Anthony Aldaco asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Aldaco was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. To date, no supplemental brief
has been filed. Finding no arguable error that would result in a disposition more
favorable to Aldaco, we affirm.
                               PROCEDURAL HISTORY
Case No. BF175103A
       On February 6, 2019, the Kern County District Attorney’s Office filed an
information charging Aldaco with residential burglary (Pen. Code,1 § 460, subd. (a),
count 1), assault with force likely to cause great bodily injury (§ 245, subd. (a)(4), count
2), making a criminal threat (§ 422, count 3), and domestic violence (§ 273.5, subd. (a),
count 4). The information further alleged that a nonparticipant was present during the
commission of the burglary (§ 667.5, subd. (c)(21)), and that Aldaco had served a prior
prison term (§ 667.5, subd. (b)).2
       On April 3, 2019, Aldaco entered a plea of no contest to counts 3 and 4. The
prosecutor dismissed all other counts and enhancement allegations in view of the plea.
       On June 4, 2019, the trial court suspended imposition of sentence on count 3 and
placed Aldaco on formal probation for a period of three years, subject to various
conditions. As to count 4, the trial court sentenced Aldaco to 176 days in county jail,
with credit for time served. The trial court also imposed various fines and fees without
objection by Aldaco.



1      All undefined statutory citations are to the Penal Code unless otherwise indicated.
2      Aldaco was charged jointly with his sister, Lizeth Aldaco, who was also on
probation at the time of the instant offense. Their probation revocation hearings were
held at the same time.


                                             2.
       On September 4, 2019, the trial court issued a bench warrant for Aldaco for
violating the terms of his probation.
       On January 21, 2020, following a contested hearing, the trial court found Aldaco
had violated the terms of his probation. His probation was revoked. The prosecutor
dismissed the case pending against Aldaco which had served as the basis for the
probation violation (case No. BF178381A).
       On January 29, 2020, the trial court sentenced Aldaco to a prison term of four
years eight months. The court imposed the upper term of four years on count 4 and a
consecutive term of eight months on count 3. The trial court ordered the $300 suspended
probation revocation fine (§ 1202.44) to be paid, and imposed a stayed parole revocation
restitution fine (§ 1202.45) in the amount of $300.
       On February 13, 2020, Aldaco filed a timely notice of appeal.
Case No. BF173106A
       On July 24, 2018, the Kern County District Attorney’s Office filed a criminal
complaint charging Aldaco with possession of a stolen vehicle (Veh. Code, § 10851,
subd. (a), count 1), receipt of a stolen property (§ 496d, subd. (a), count 2), and resisting
arrest (§ 148, subd. (a)(1), count 3). The complaint further alleged Aldaco had served
one prior prison term (§ 667.5, subd. (b)).3
       On August 22, 2018, Aldaco entered a plea of no contest to counts 2 and 3. In
view of his plea, the prosecutor dismissed count 1 and the prior prison term enhancement
allegation.
       On September 20, 2018, the trial court sentenced Aldaco to a prison term of three
years on count 2. The sentence was split pursuant to section 1170, subdivision (h), with
16 months to be served in county jail, and the remainder to be served on mandatory


3      Aldaco was charged jointly with two other individuals who are not relevant to this
appeal.


                                               3.
supervision. The trial court sentenced Aldaco to a concurrent term of six months on
count 3. The trial court also imposed various fines and fees.
       On April 3, 2019, Aldaco admitted to a violation of the terms of his mandatory
supervision.
       On June 4, 2019, the trial court reinstated mandatory supervision and sentenced
Aldaco to 176 days in county jail. The court also ordered Aldaco to pay probation
supervision costs.
       On September 4, 2019, the trial court issued a bench warrant for Aldaco for
violating the terms of his mandatory supervision.
       On January 21, 2020, following a contested hearing, the trial court found Aldaco
in violation of the terms of his mandatory supervision.
       On January 29, 2020, the trial court imposed a prison term of three years, to run
concurrent with Aldaco’s sentence in case No. BF175103A.
       On February 13, 2020, Aldaco filed a timely notice of appeal.
       On June 12, 2020, this court ordered Aldaco’s appeals in case Nos. F080795 and
F080797 consolidated.
                               STATEMENT OF FACTS
       The contested hearing held on January 21, 2020, concerned both of Aldaco’s
pending cases (case Nos. BF175103A & BF173106A). The following statement of facts
is derived from evidence adduced at the hearing.
Prosecution’s Case
       On September 10, 2019, at approximately 10:25 p.m., Kern County Sheriff’s
Deputy Quiapo was dispatched to a residential home pursuant to a battery investigation.
When he arrived, he observed Shelby C., Christina M., and a third unidentified female at
the residence. Quiapo noticed the area around Shelby’s left eye was swollen, she had
abrasions on her neck and on her nose, and she had multiple scratches on her neck and
chest. Photographs were taken of Shelby’s injuries.

                                            4.
       Christina and Shelby were friends. Earlier that evening, Shelby told Christina that
Shelby’s vehicle had been stolen. Shelby believed Anthony, the father of Shelby’s
children, had stolen it.4 Christina picked up Shelby and drove her around to search for
the vehicle. They found the vehicle parked in the vicinity of a marijuana dispensary.
       As Shelby approached her vehicle to remove the keys from its ignition, Anthony
exited the shop. He grabbed Shelby by her hair and punched her in the head and face
multiple times. Lizeth, Anthony’s twin sister, exited Shelby’s vehicle, grabbed Shelby by
her hair, and began punching her in the face multiple times.
       Christina exited her vehicle to assist Shelby, but an unidentified male blocked her
from doing so. Anthony picked up a beer bottle and threw it at the windshield of
Christina’s vehicle. He fell and then fled the area.
       Certified orders of criminal protection prohibited both Anthony and Lizeth from
using force or violence against Shelby. Lizeth was also prohibited from contacting
Shelby.
Defense’s Case
       Lizeth and Anthony testified at the hearing. Both Lizeth and Anthony had
suffered prior felony convictions, and had certified orders of criminal protection
prohibiting them from using force or violence against Shelby. Lizeth claims she walked
away from Shelby when she saw her because the protective order also prohibited her
from contacting Shelby, and Lizeth had just been released from jail for assaulting Shelby
on a prior occasion. Lizeth denied hitting Shelby or pulling her hair, and Anthony
claimed he crossed the street when he saw Shelby.
       Christina and Shelby testified that they could not remember most of what had
occurred on the day of the incident.


4      Throughout this statement of facts, we refer to Lizeth Aldaco and Anthony Aldaco
by their first names to avoid confusion. No disrespect is intended.


                                             5.
                                     DISCUSSION
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
        The order revoking Aldaco’s probation and his mandatory supervision is
affirmed.




                                           6.